Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 1 of 10

U.S. DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF NY (White Plains) Owl 4iu

 

“ X

 

JONATHAN KUHL ;
: INDEX:7:19-cv-08403-VB

Plaintiff

. ; pO PRES

U.S. BANK TRUST NATIONAL : EVA an geome ite]
ASSOCIATION , NOT INITS INDIVIDUAL Oy ANB bo Wf

CAPACITY BUT SOLELY AS OWNER : | are oO
TRUSTEE FOR LEGACY MORTGAGE :
ASSET TRUST 2018GS-1, MTGLQ

INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC
: Affidavit
Defendants :
a --X

 

1. This sur-reply is submitted in opposition to the reply affirmation of Erina
Fitzgerald Esq. (Docket 28) filed on January 16, 2020 and received by me on
Monday,

2, I realize that permission is normally required to file a sur reply, but Ms.
Fitzgerald raised new issues in her affirmation and submitted what appears to be a
falsified document. As such, I feel it is important to bring this to the court’s
attention without delay,

3, The first cause of action in my complaint alleges violation of 15 USC

1641 (g) against U.S. Bank National Association Not In Its Individual Capacity

 
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 2 of 10

but Solely as Owner Trustee for Legacy Mortgage Asset Trust 2018 GS1 because
as the new creditor it failed to notify me it had bought my loan within 30 days.

4. In arguing that such transaction falls under TILA’s one year statute of
limitations, Ms. Fitzgerald submits (Exhibit A) a “Notice of Sale of Ownership of
Mortgage Loan” indicating a transfer of my loan to “U.S. Bank as owner trustee
for Legacy Mortgage Asset Trust 2018-GS1” dated June 11, 2018,

5. Based on this, counsel argues that more than one year transpired between
the mortgage sale and the commencement of this action,

6. Attached as Exhibit B is the Assignment of my mortgage to “U.S. Bank as
owner trustee for Legacy Mortgage Asset Trust 2018-GS1” which was notarized
on January 31, 2019 and filed with the Dutchess County clerk on February 14,
2019. I downloaded this from the county website today,

6. It seems that the defendant U.S. Bank Trust has done the miraculous and
notified me of its acquisition of my mortgage loan eight months before it
happened.

7. As such, my cause of action for violation of 1641 (g) was timely.

8. I ask that Ms. Fitzgerald’s motion of dismiss my First Cause of Action be
denied and that Cause of Action be converted to one for Summary Judgement
pursuant to FRCP 56 as there are no questions of fact in this regard but only

questions of law.

 
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 3 of 10

9. I swear under penalty of perjury pursuant to the U.S. Code that the above

statements are true,

Respectfully,

ly

Jonathan Kuhl, pro se

Dated: January 28, 2020

 
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 4 of 10

EXHIBIT A

 
me

 

 

IM

MOO FOO

Cease’ 7 PecnOGd4ea MiB TscuinRese-F lead GOR ab apaged 4P4

P.O, Bax 55004
drvitio, CA 92648-2708
388.698.5600 toll free
948,341.0777 local
945,341,2200 fix

me. | Wwanrushmerein.con

 

June 17, 2018

+ GA77374 OODODHOL? OIRYLE OF2bbbb
JONATHAN A KUHL

115 S QUAKER LN

HYDE PARK NY 12538-2723

MfemaDesghyeghesbaeEddae!ye=fepea bee eta AD tpg TEL Eye

Notice of Sale of Ownership of Mortgage Loan

Under federat law; borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by
their principal dwelling is sold, transferred or assigned (collectively, “sold”) to.a new creditor. This Notice is to infonn
you that your prior creditor has sold your loan (described below) to us, the new ofeditor identified below.

**NOTE: The new creditor identified below is not the servicer of your loan. The servicer (identified bélaw)
acts on behalf of the new creditor to handle the ongoing administration of your Ivan, including the collection
of mortgage payments, Please continue te send your mortgage payments as directed by the servicer, and
NOT to the new creditor. thi di .

   
 

SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE
SERVICER USING THE. CONTACT INFORMATION SET FORTH BELOW, The servicer is authorized
to handle routine inquiries ond requests regarding your loan and, if necessary, to inform the new creditor of
your request and communicate to you any decision with respect to such request. **

Please note that the sale of your loan to us may algo result in a change of servicer, If thig occurs, you will receive a
separate notice, required under federal law, providing information regarding the new servicer.

 

LOAN INFORMATION

Date of Loan; 07/31/2003

Original Amount ofLoan: $224,250.00

Date Your Loan was Sold to tlie New Creditor: 05/14/2018

Prior Loan Number:

Current Loaf Number:

Address of Mortgaged Property: 115 MELANIE WAY
HYDE PARK, NY 12538

 

 

 

 
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 6 of 10

EXHIBIT B

 
‘age 1 of 2

Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 7 of 10

Dutchess County Clerk Recording Page

Record & Return To:

 

Date Recorded: 2/14/2019
FIRST AMERICAN MORTGAGE SOLUTIONS Time Recorded: 10:22 AM
3 FIRST AMERICAN WAY Document #: 01-2019-50268A
| SANTA ANA, CA 92707

 

 

 

Received From: Simplifite

Assignor: MTGLQ INVESTORS, L.P.
Assignee: U.S. BANK TRUST NATIONAL ASSOCIATION

Recorded In: ASSIGNMENT OF MORTGAGE
Instrument Type: ASSN

Original Mortgagor: KUHL ANN L

Examined and Charged As Follows :

Recording Charge: $50.50 Number of Pages: 2

*** Do Not Detach This Page
*** This is Not A Bill

County Clerk By: SYS
Receipt #: 4665
Batch Record: 32

 

 

 

 

 

 

 

 

 

 

 

 

SO UU LT ae

01201950268A

 

 
'age 2 of 2

Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 8 of 10

NEW YORK | COQ OYE ALO A gE QAR

COUNTY OF DUTCHESS

LOAN NO.: 21524734 [7601314432]
WHEW RECORDED MAt. TO: ATTN: ASSIGNMENT DEPT., RUSHMORE LOAN MANAGEMENT SERVICES LLC C/O FIRST AMERICAN MORTGAGE
So.utions, Lic, 1795 INTERNATIONAL WAV. IDAHO FALLS, ID 83402, Pr. (208) 528-9895

SECTION: 6264 BLock:02 Lot: 590558

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, MTGLQ INVESTORS, L. P., located at 2001 ROSS AVENUE SUITE 2800, DALLAS, TX 75201,
ASSIGNOR, without recourse does hereby assign and transfer unto U.S. BANK TRUST NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FOR LEGACY MORTGAGE ASSET TRUST
2018-GSI, located al 60 LIVINGSTON AVENUE EP-MN-WS3D, ST. PAUL, MN 55107, ASSIGNEE, its successors and
assigns, all of Assignor’s right, title, and interest in and to that certain Mortgage dated JULY 31, 2003, made by ANN L. KUHL,
A SINGLE WOMAN AND JONATHAN A, KUHL, A SINGLE MAN, Mortgagor, to HOMEOWNERS LOAN
CORPORATION, Original Mortgagee, in the principal sum of $224,250.00 and recorded on JANUARY 07, 2004 as Document
No. 01 2004 363 in the office of the County Clerk/Register for DUTCHESS County, State of NEW YORK and more particularly
described hercinafter as follows:

LEGAL DESCRIPTION: AS DESCRIBED ON SAID MORTGAGE REFERRED TO HEREIN

PROPERTY ADDRESS: 115 SOUTH QUAKER LANE, HYDE PARK, NY 12538

ASSIGNMENT HISTORY:

An Assignment in whole dated JULY 31, 2003 and recorded from HOMEOWNERS LOAN CORPORATION to
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ENC, recorded on JULY 16, 2064 as Doc No. 01 2004 22544.
And an Assignment in whole daled AUGUST 18, 2006 and from MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. to HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK recorded on SEPTEMBER 06,
2006 as Doc No. 01 2006 [827A.

And an Assignment in whole dated MARCH 13, 2014 and from HOUSEHOLD FINANCE REALTY CORPORATION OF
NEW YORK to LSFS MASTER PARTICIPATION TRUST recorded on APRIL 25, 2014 as Doc No. 01 2014 13024.
TOGETHER WITH all rights accrued or to accrue under said Mortgage.

TO HAVE AND TO HOLD the same unto Assignee, its successors, legal representatives and assigns, forever. The word
“assignor” or “assignee” shalf be construed as if it read “assignors” of “assignees” whenever the sense of this instrument so
requires. This assignment is not subject to the requirements of section 275 of the Real Property Law because it is an assignment
within the secondary mortgage market.

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed on JAN 31 2019

 

MTGLQ INVESTORS, L.P. ' '
Af C
ANDREA RHINEHARDT, VICE PRESIDENT
STATE OF TEXAS COUNTY OF DALLAS )ss.
On the JAN 3 1 2019 day of in the year before me, the

undersigned, personally appeared ANDREA RHINEHARDT personally known to me to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her capacity, and that by
his/her signature on the a the individual, or person upon behalf of which the individual acted, executed the instrument.

 

 

Flowers (COMMISSION EXP. ,
£ - Natalie Flowers
NOTARY PUB z. 4 5 My Commission Expiras
Shee ID No 124227602

 

RM8080117IM - AM - NY Page lof 1 MIN: 100046000075000103

IEA Gc MERS PHONE: 1-888-679-6377

 
Case 7:19-cv-08403-VB . Document 30 Filed 01/30/20 Page 9 of 10

 

 

 

 

 

 

 

    
     
    
 
 
   

   
    

   

       
   

 

 

 

 

 

 

 

 

  
 
  

: ! /
| PRESS FIRMLY TO SEAL: a" Y.8. POSTAGE PAID
. i PuE 1-Day a
Be i MILLBROGK, NY 3
‘ ' 12546 wt
i . JAN NPR Po =
Ba | AMOUNT ¥
wt o
! $26.35 g
—_— 10601 A2a05K1 3691 9-02 2
zB
: | wi
——-—— ——- + @
a
Ff
PRIORITY 5
. Es ‘UNITED STATES MAIL £
a
@ #
al POSTALSERVICEs | EXPRESS g
Tee akin a eT es --Bbb, Sa 395 05 on
FROM: evesse pan PHONE { } . i | | 5
3 JAN SO 2020 {1 3
a £
“Ri Lotewag @, 3
: 2
Gy uy mr yy 5
: 2
Aaron | 3
\ L o nea Eth Teed i : 8
’ “~ Ay 1% 6 ie D2ay EUMitary ; Cipro ; a
PO ZiP*Gode Scheduled | Deery Dale Postage z
DELIVERY OPTIONS: (Customer, Use ‘Omly) a ee rosa kee: 4 (MM/DD: 3
) 7 5
C1 sanaTure icerniets Noter em alter must check tha min box t rer ert 3 / a 45 [fA O |: L O $ | * box 35 a
rs naa eas cesangee | Se pag poral nm swnron [oT :
Dellvery Options Olioacam (] 3:00PM , . . a
1 No Saturday Dellvery {dellvered next business day) 1/29 lap) xt 12 NOON $ 3 . : -~ @
C1 SundayrHoilday Delivery Requirad (addillonal fee, where avallable") : , >
CI 10:30 AM Delivery Required (adaltlonal fee, where evallable} Time i Cam 10330 AM Delivery Fee Relum Racelpt Fas = | Live Animal r
*Reler to USPS.com® or tocal Fost Olfica™ for avallabllity, PM Tansporiation Feo
TO: (PLease PRINT PHONE ( ' BE 2p R $ $ $ .
Special HandiingFragila SundoyHoliday Premlum Fee | Total Poslaga & Fees
pve Te Clee
v Wic ct c Ow a $ 5 $
EO 4 VOpAS pas, Steet Weight xe Hate | Aoceptanca Inlals
ams M9 Ce
tbs, ors.

 

 

    

   

'

LIVERY. (POSTAL SERVICE USE ONLY):
ZIP +49 (U,5, ADDRESSES ONLY) Dativery Alempl (MM/DDIYY]

[ @ bp ote _ Zp } 4 0 | Gan Employaa me

  

 

 

 

 

 

 

 

OPM
i For pickup or USPS Tracking”, visit USPS.com or call 200-222-1811. Delivery Aitempl (MMWDDAY}] Tine Employoo Signature
@ $100.00 Insurance included. . 4 A
Pi

 

“OS PEEL: FROM THIS CORNER: . LABEL 11-8, MARGH 2019 PSN 7600-02-000-9996

 

Thic narkaacina fe tha nranoarty of tha 11. Pastal Sa

3F Oct 2018
121/2x9 1/2

S

 

 

 

IPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details.
* For Domestic shipments, the maximum welght Is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.

wi!) ety

 
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 10 of 10

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

JONATHAN KUHL :
: INDEX:7:19-cv-08403-VB

Plaintiff
Vv.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC :
: Affidavit of Service
Defendants :
os nner x

 

DONALD ROSENDALE states under penalty of perjury:

1. 1am over 18 years of age, a citizen of the U.S. and not a party to this action. I
served the herein sur reply on the defendants on January 29, 2020 by placing a
copy in envelopes addressed to their respective lawyers

Erina Fitzgerald Esq. Frank Morreale Esq.
Knuckles Kominski etc. Nelson Mullins ete.

565 Taxter Rd. 500 N. Laura St.
Elmsford, NY 10523 Jacksonville, Fla. 32202

2.Sealing those envelopes and placing them in the custgody of an employee of the
U.S. Postal Service.

I swear the preceding statements are true pursuant under penalty of perjury.

Donald Rosendale

 
